Citation Nr: 0215375	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO). 


FINDING OF FACT

The veteran's PTSD is currently manifested by depression, 
nightmares, avoidance, sleep pattern disturbance, intrusive 
thoughts, flashbacks, exaggerated startle response, 
irritability, anxiety and considerable hypervigilance. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002). This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the relevant statement of 
the case.  He was notified in a February 2000 letter of the 
fact that the VA had asked for evidence and indicated that it 
would help the veteran to obtain evidence identified by the 
veteran regarding his claim.  The record shows that all 
pertinent evidence has been obtain and the Board finds that 
the VA has satisfied the provisions of the VCAA.  Quartuccio 
v. Princippi, 16 Vet. App. 183 (2002).

II.  Factual Background

A VA examination was conducted in October 1954.  At that time 
a conversion disorder was diagnosed.  In December 1954 the RO 
granted service connection for a conversion disorder and 
assigned a 10 percent rating.  In October 1972 the RO 
increased the 10 percent rating to 30 percent.  

The report of a December 2000 VA examination for mental 
disorders shows that the veteran reported that he was widowed 
since his wife died six years before and that he continued to 
have a good relationship with his two children.  He had been 
employed full-time as a security watchman at a high school 
for the previous twelve years with two other previous jobs of 
ten years or more each.  He reported on his social history 
with a single word of "nothing."  He visited with his 
children and he ate out approximately two times per month.  
During mental status examination, the veteran was cooperative 
and pleasant.  He denied the following symptoms: impairment 
of thought processes and communication, delusions, 
hallucinations, inappropriate behavior, and suicidal or 
homicidal thoughts.  He was able to maintain personal hygiene 
and other basic activities of daily living and was fully 
oriented to person, place, and time.  He denied memory loss, 
obsessive or ritualistic behavior, panic attacks, depressed 
mood, and impaired impulse control.  His rate and flow of 
speech were within normal limits.  The examiner opined in 
summary that the veteran's interview was consistent with a 
diagnosis of PTSD, chronic.  The veteran's global assessment 
of functioning (GAF) scaled score was reported as 55.

In December 2000 the RO assigned a 50 percent rating for 
PTSD, formerly diagnosed as a conversion reaction.

In a June 2001 statement from Neil V. McKenna, M.A., M.S.W., 
Readjustment Counseling Therapist, he noted that the veteran 
presented for treatment in May 2001 with complaints of severe 
distress due to an exacerbation in PTSD symptoms.  The 
therapist noted that since the death of the veteran's wife 
seven years before, the veteran had experienced a gradual 
increase in intrusive thoughts and sleep disturbances, 
including difficulty falling and staying asleep due to 
intrusions and nightmares, survivor guilt and flashbacks.  
The sleep disturbances became so distressful that the 
veteran's health appeared to become compromised due to 
chronic fatigue resulting from sleep disturbances, and his 
inability to concentrate impaired his capacity to function as 
a security guard.  The therapist stated that as a result of 
these disturbances and functional impairments, the veteran 
was forced to give up his employment, which had been his 
nearly exclusive means of interacting with others outside of 
his home.  The therapist opined that it was clear that the 
veteran's PTSD symptomatology had increased to a severe and 
debilitating level rendering him unemployable.

The report of a July 2001 VA examination for PTSD shows that 
the veteran reported that he lived with his son, and that his 
PTSD had increased markedly since he lost his wife seven 
years before.  He reported having no social life at the 
present time.  He quit drinking fifteen years before, but he 
was quite isolated.  He did not go to movies and he went to a 
restaurant sometimes once a week.  He spoke of many friends, 
but on closer examination, the examiner felt that these 
relationships were relatively superficial.  The examiner 
noted that the veteran was not working and this had increased 
his isolation further.  The report indicates that the veteran 
had retired from a job as a security guard in June 2001 after 
a case of pneumonia and did not feel well enough to return to 
work.  The veteran reported that he had not previously been 
treated for PTSD, but that recently he was in the process of 
being set-up for PTSD treatment.  He denied being on any 
psychiatric medications.

With respect to subjective complaints and mental status 
examination, the examiner noted that the veteran's condition 
was similar to that when last examined in December 2000.  The 
veteran continued to be tortured by memories of the war, and 
had many nightmares two to three times a week from which he 
would awake in absolute terror.  He had intrusive thoughts 
and could not seem to get thoughts of Korea out of his mind.  
He had very considerable sleep pattern disturbance, waking up 
two or three times a night and unable to get back to bed.  
The examiner noted that this is extremely stressful for a man 
of the veteran's age.  The veteran was very sensitive to 
noises which sometimes woke him.  He slept a total of 3 to 4 
hours each day, if that, and reported being exhausted during 
the day.  The veteran had an exaggerated startle response, 
was irritable, and his memory and concentration were only 
fair.  The examiner noted that the veteran was generally 
worried, anxious, and on edge for most of the day.  He 
demonstrated many avoidant symptoms and tried to avoid any 
cues that might remind him of Korea.  The report notes that 
there was a documented history of flashbacks during the day, 
particularly triggered by seeing oriental people.  The 
veteran reported being irritable with outbursts of anger and 
being generally quite unhappy.  There was considerable 
hypervigilance and the veteran was bothered by sounds 
outside.  The veteran was oriented as to person, place and 
time.  The examiner stated that there were no psychotic 
indicators, there did not seem to be obsessive or ritualistic 
behavior, and panic attacks were not present but the veteran 
was highly anxious.  The veteran's impulse control was intact 
and his rate and flow of speech were within normal limits.  
The report contains a diagnosis that in summary, the veteran 
continued to have the diagnosis of chronic PTSD.  The 
veteran's GAF scaled score was reported as 55, and his 
condition was quite similar to that at the last VA 
examination.

Received in October 2001 was the veteran's application for 
unemployability benefits.  At that time he indicated that he 
last worked in February 2001 in the security field.  He had 
two years of college.

The veteran testified in July 2002 at a Board hearing at the 
RO before the undesigned member of the Board regarding his 
PTSD symptoms.  He testified that his only contact was with 
his family, and that he lived with his son and shared a house 
with his daughter who lived in an apartment on the second 
floor.  He described his symptoms including sleep 
disturbances that caused him to be unable to work anymore due 
to fatigue.  He described his limited extent of social 
contact with other people, and his extent of depression since 
his wife died.  He attended group meetings twice a month for 
his PTSD but did not receive other treatment.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

He is currently assigned a 50 percent disability rating for 
his PTSD.  The RO has assigned a 50 percent rating for the 
PTSD in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

Diagnostic Code 9411 provides for the evaluation of PTSD.  A 
50 percent disability evaluation encompasses PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DSM-IV).  The American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., (DSM-IV), indicates that a GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, e.g., few 
friends, conflicts with peers or co-workers.

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  

In this regard, n a June 2001 a readjustment counseling 
therapist described the PTSD as severe and debilitating as to 
render the veteran unemployable.  The recent VA examinations 
that the veteran has had intrusive thoughts, sleep pattern 
disturbance, sensitivity to noises, and an exaggerated 
startle response.  He was also irritable and highly anxious.  
However, his memory and concentration were described as fair.  
Also is oriented as to person place and time.  There is no 
indication of psychosis, obsessive or ritualistic behavior, 
or panic attacks.  The veteran's impulse control is intact 
and his rate and flow of speech are within normal limits.  He 
also continued to have a good relationship with his children 
and indicated that he did go out to eat.  Additionally 
veteran's recorded GAF scores of 55 which is indicative of 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  The Board finds that the 
current findings to not satisfy the criteria for a 70 percent 
rating as set forth above.  Accordingly, as the preponderance 
of the evidence is against the veteran's claim, a rating in 
excess of 50 percent for PTSD is not warranted. 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

